Filed 3/24/21 P. v. A.E. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078264

         Plaintiff and Appellant,

         v.                                                          (Super. Ct. No. RIJ1800511)

A.E.,

         Defendant and Respondent.


         APPEAL from a judgment of the Superior Court of Riverside County,
Roger A. Luebs, Judge. Affirmed.
         Michael A. Hestrin, District Attorney, and Sophia Choi, Deputy District
Attorney, for Plaintiff and Appellant.
         David L. Polsky, under appointment by the Court of Appeal, for
Defendant and Respondent.
         Proposition 57, which voters approved in 2016, eliminated a district
attorney’s ability to directly file charges in criminal court against minors 14
years old or older at the time of the alleged crime, requiring juvenile court
approval before prosecuting such cases in criminal court. In 2018, the
Legislature amended provisions of Proposition 57 by enacting Senate Bill
No. 1391 (2017-2018 Reg. Sess.) (Senate Bill 1391), which prohibits the
transfer of 14- and 15-year-old offenders to criminal court in nearly all
circumstances. The People argue Senate Bill 1391 is unconstitutional
because it is inconsistent with and does not further the intent of
Proposition 57.
      After briefing on this matter concluded, the Supreme Court issued its
opinion in O.G. v. Superior Court of Ventura County (Feb. 25, 2021, S259011)
___ Cal.5th ___ [2021 WL 728368] (O.G.), in which it concluded that Senate
Bill 1391 was a constitutional amendment to Proposition 57. (O.G., at p. *3.)
We are bound by this decision (Auto Equity Sales, Inc. v. Superior Court
(1962) 57 Cal.2d 450, 455 [“The decisions of th[e Supreme C]ourt are binding
upon and must be followed by all the state courts of California”]), and we will
accordingly affirm the juvenile court’s order imposing a juvenile disposition.
                               BACKGROUND
      The facts of the offense are not probative of the issue presented by this
appeal. Accordingly, we take the following procedural facts from our previous

opinion, People v. Eredia (Nov. 8, 2019, D075170, D075888 [nonpub. opn.]).1
      In 2016, A.E. was convicted of murder (Pen. Code, § 187, subd. (a)) and
robbery (id., § 211). A.E. was 15 years old at the time of the murder, and the
court sentenced him to an indeterminate term of 25 years to life.
      A.E. appealed, and in 2018, this court conditionally reversed the
convictions in light of Proposition 57, remanding the matter to the trial court
with directions to send the case to the juvenile court for a transfer hearing.
(People v. Anthony E. (May 10, 2018, D073276) [nonpub. opn.].)




1     We grant the People’s request for judicial notice.
                                       2
      On remand, the juvenile court determined A.E. was not suitable for
juvenile treatment and sent the case back to criminal court. Thereafter, the
court reinstated the judgment and sentence.
      In September 2018, the Governor signed Senate Bill 1391 (Stats. 2018,
ch. 1012, § 1), effective January 1, 2019. The trial court declined to apply
Senate Bill 1391 to A.E.’s case.
      A.E. appealed, contending Senate Bill 1391, which prevents transfer
from juvenile court for juveniles under age 16, had to be applied retroactively
to cases not final on appeal, including his. He argued his sentence should be
vacated and he should be treated as a juvenile adjudication, a contention
with which the Attorney General agreed. We concluded the parties had
correctly agreed that Senate Bill 1391 must be applied retroactively, and we
remanded the case with directions to return the case to juvenile court for an
appropriate disposition under Senate Bill 1391. (People v. Eredia, supra,
D075170, D075888.)
      After we issued our decision, the People filed a Welfare and Institutions

Code2 section 602 petition against A.E. for murder and robbery. On March 5,
2020, the People moved to transfer A.E. to criminal court on the ground that
Senate Bill 1391 was unconstitutional. On April 8, 2020, the People asked to
suspend proceedings pending the outcome of the Supreme Court’s decision in
O.G. v. Superior Court (2019) 40 Cal.App.5th 626, a request the court denied.
      On June 22, 2020, the People filed a request that the juvenile court find
Senate Bill 1391 unconstitutional and asked the court to reinstate A.E.’s
prison sentence. The juvenile court denied the request. Instead, it adjudged




2     Further statutory references are to the Welfare & Institutions Code,
unless otherwise specified.
                                       3
A.E. a ward of the court and committed him to the Division of Juvenile
Justice. The People timely appealed.
                                 DISCUSSION
                    A. Proposition 57 and Senate Bill 1391
      Prior to 1995, children under the age of 16 could not be transferred to
criminal court. (O.G., supra, 2021 WL 728368 at *p. 1; People v. Superior
Court (Lara) (2018) 4 Cal.5th 299, 305.) In 1995, California began permitting
the transfer of some 14- and 15-year-old offenders to criminal court. (See,
e.g., § 707, former subds. (d), (e), as amended by Stats. 1994, ch. 453, § 9.5;
O.G., at p.*1.) In 2000, voters passed Proposition 21, which gave prosecutors
discretion to charge minors aged 14 and older directly in criminal court.
(§ 707, former subd. (d), repealed by Prop. 57, § 4.2.) Then, in 2016, the
public passed Proposition 57, which “largely returned California to the
historical rule” of keeping youth offenders in juvenile court. (Lara, at p. 305;
O.G., at p. *2.)
      Proposition 57 amended the Welfare and Institutions Code to require
prosecutors to seek transfer to criminal court for felony offenses committed by
minors age 16 and older. (§ 707, subd.(a)(1).) It permitted transfer requests
for 14- and 15-year-old offenders only for specified serious or violent offenses.
(§ 707, former subd. (a)(1), as amended by Prop. 57, § 4.2.) Proposition 57’s
stated intent was to protect and enhance public safety, save money by
reducing wasteful spending on prisons, prevent federal courts from
indiscriminately releasing prisoners, stop the revolving door of crime by
emphasizing rehabilitation, especially for juveniles, and require a judge, not
a prosecutor, to decide whether juveniles should be tried in adult court.
(Voter Information Guide, Gen. Elec. (Nov. 8, 2016) text of Prop. 57, § 2 (2016
Voter Guide).)


                                        4
         Proposition 57 allowed for amendment of its provisions as long as the
amendments were consistent with and furthered its intent, and as long as the
amendments were passed by a majority of each house of the Legislature and
signed by the Governor. (2016 Voter Guide, supra, text of Prop. 57, § 5,
p. 145.) In 2018, the Legislature passed Senate Bill 1391 (Stats. 2018, ch.
1012, § 1), which became effective January 1, 2019. (O.G., supra, 2021
WL 728368 at p. *2.) “Senate Bill 1391 amended Proposition 57 by
eliminating the transfer of juveniles accused of committing crimes when they
are 14 or 15 years old, unless they are first apprehended after the end of
juvenile court jurisdiction. (See § 707, subd. (a)(1)-(2), as amended by Stats.
2018, ch. 1012, § 1.)” (O.G., at p.*2.)
                                   B. Forfeiture
         A.E. asks us to treat the challenge to Senate Bill 1391’s
constitutionality as forfeited because it was not raised at the earliest possible
opportunity in this case. The People argue that the question of Senate
Bill 1391’s constitutionality is appropriately before us now because its
constitutionality was not previously considered by this court.
         They argue they did not previously raise the issue because it was not
necessary, as A.E. had not yet been deemed fit for juvenile adjudication and
Senate Bill 1391 was not applied to A.E.’s situation until the disposition
order the People now appeal. The People also argue, for the same reason,
that the question of its constitutionality was not relevant before now.
         We exercise our discretion to address the merits of the People’s
challenge. (See In re Sheena K. (2007) 40 Cal.4th 875, 888-889 [permitting
constitutional challenge to probation condition based on pure question of
law].)




                                          5
                           C. Constitutional Challenge
         The People challenge the amendments created by Senate Bill 1391,
contending they are not consistent with and do not further Proposition 57’s
intent to protect public safety and to have judges and not prosecutors
determine juvenile eligibility for criminal court by eliminating prosecutors’
ability to seek transfer of violent 14- and 15-year-old offenders to criminal
court.
         First, the People argue Senate Bill 1391 is inconsistent with and does
not further the intent of Proposition 57 because it restricts all 14- and 15-
year-old offenders from being eligible for transfer to criminal court. They
recognize that Proposition 57 intended to retain some portion of 14 and 15
year olds in juvenile court but contend the inability to seek transfer of any
14- or 15-year-old offender is inconsistent with the proposition allowing for
such transfers. The People also argue that in addition to this being
inconsistent with the proposition’s language, the inability to transfer any 14
or 15 year olds fails to further the proposition’s enumerated intent to protect
public safety. As an example, the People note A.E.’s crime was so horrific,
the court initially sentenced him to an indeterminate sentence of 25 years to
life in criminal court, and the juvenile court subsequently determined A.E.
unfit for juvenile adjudication.
         The Supreme Court addressed these concerns in O.G and concluded
Senate Bill 1391 is “consistent with and furthers the proposition’s public
safety purpose” (O.G., supra, 2021 WL 728368 at p. *4) because it could be
construed to promote public safety and reduce crime by “ ‘increas[ing] the
number of youth offenders who will remain in the juvenile justice system and
avoid prison where the chance of recidivism is higher.’ ” (Id. at p. *5, quoting
B.M. v. Superior Court (2019) 40 Cal.App.5th 742, 756.) The Supreme Court


                                         6
further noted that section 1800 permits a prosecutor to petition to extend
juvenile court jurisdiction past the age of 25 in situations where the offender
“ ‘would be physically dangerous to the public.’ ” (O.G., at p. *5, citing § 1800,
subd. (a).) Thus, there are other avenues available to address concerns about
particular offenders. (O.G., at p. *5.)
      The People also contend that Senate Bill 1391 does not further
Proposition 57’s fifth intent, to require a judge instead of a prosecutor to
decide if juveniles should be tried in adult court. Under the process imposed
by Proposition 57, only a juvenile court could decide if a minor could be
transferred to and tried in criminal court. But following Senate Bill 1391,
judges no longer retained decision-making authority.
      However, the Supreme Court explained that “under a reasonable
construction of Proposition 57, Senate Bill 1391 is consistent with and
furthers the purpose of requiring ‘a judge, not a prosecutor, to decide whether
juveniles should be tried in adult court’ ” because the proposition’s
requirement that a judge make transfer decisions was not to confer a new
power on judges or to ensure that 14 and 15 year olds would be subject to
criminal prosecution, but to restrain prosecutorial discretion. (O.G., supra,
2021 WL 728368 at pp. *6-7.) So, while Senate Bill 1391 “ ‘narrows the class
of minors who are subject to review by a juvenile court for potential transfer
to criminal court,’ ” because the judge, and not the prosecutor, continues to
make the decision regarding transfers for those eligible, it is consistent with
Proposition 57. (O.G., at pp. *7-8.) In other words, under the amendments
created by Senate Bill 1391, the power to transfer a juvenile remains with
the judge, not the prosecutor. (O.G., at p. *7.)
      The People note that when provisions of a statutory amendment are
consistent with some primary intents of the initiative but inconsistent with


                                          7
others, they are unconstitutional. But as the Supreme Court noted, even if
the People have “a different view as to whether Senate Bill 1391 advances
public safety or Proposition 57’s procedural scheme,” we presume the
Legislature acted within its authority, and we uphold the legislation if we can
say, by any reasonable construction, that the statute furthers the purposes of
the proposition. (O.G., supra, 2021 WL 728368 at p. *11, quoting Amwest
Surety Ins. Co. v. Wilson (1995) 11 Cal.4th 1243, 1256.) Here, “under a
reasonable construction of Proposition 57, Senate Bill 1391 is consistent with
and furthers each of the proposition’s enumerated purposes.” (O.G., at
p. *11.)
                                DISPOSITION
      The juvenile disposition is affirmed.




                                                      HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




GUERRERO, J.




                                       8